   Case: 1:20-cv-07332 Document #: 1 Filed: 12/11/20 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

APPLE VALLEY NATURAL FOODS,  )
INC., a Michigan Corporation and
                             )
JENINE FARAH TSIKRETSIS      )
                             )
               Plaintiffs,   )
v.                           )
                             )
TRAVELERS INDEMNITY COMPANY, )
a corporation,               )
                             )
               Defendant.    )

                  NOTICE OF REMOVAL OF A CIVIL ACTION

       Defendant, The Charter Oak Fire Insurance Company, incorrectly sued as

Travelers Indemnity Company (“Charter Oak”), pursuant to 28 USC §1441, et. seq. and

28 U.S.C. §1332, for its Notice of Removal of the captioned suit, states as follows:

       1.      On August 31, 2020, a Complaint entitled Apple Valley Natural Foods,

Inc. and Jenine Farah Tsikretsis v. Travelers Indemnity Company was filed by Apple

Valley Natural Foods, Inc. and Jenine Farah Tsikretsis (“Plaintiffs”) against defendant

“Travelers Indemnity Company,” in the Circuit Court of Cook County, Chancery

Division, Case No. 2020 CH 06383.

       2.      On November 12, 2020, Plaintiffs effected service of process of the

aforesaid Complaint (“Plaintiffs’ Complaint”) through the Director of the Illinois

Department of Insurance. Though Plaintiffs’ Complaint names “Travelers Indemnity

Company” as Defendant, it includes as an exhibit the insurance policy that is the subject

of the action, which policy was actually issued by Charter Oak, which is a subsidiary of

“The Travelers Indemnity Company.” A true copy of the summons and Plaintiffs’
   Case: 1:20-cv-07332 Document #: 1 Filed: 12/11/20 Page 2 of 4 PageID #:2




Complaint are attached hereto as Exhibit 1, incorporated herein by reference and

comprise all process, pleadings and orders served on Charter Oak in said action. The

policy issued by Charter Oak to Plaintiff Apple Valley Natural Foods, Inc. (“Charter Oak

policy”) is Exhibit A of Plaintiffs’ Complaint.

       3.      In Plaintiffs’ Complaint, Count I, Plaintiffs seek a judicial declaration that

Jenine Farah Tsikretsis (“Tsikretsis”) qualifies as an insured under the Michigan

Uninsured Motorist Coverage endorsement (“MI UM Endorsement,” Exhibit B to

Plaintiffs’ Complaint) of the Charter Oak policy with respect to bodily injury she

allegedly sustained when struck by an auto while she was a pedestrian in a crosswalk in

Park Ridge, Illinois. (See., Ex. 1, ¶¶ 8-11, 15 and Count I.) Count II repeats all prior

allegations and seeks a declaration that Tsikretsis is “afforded coverage under the [MI

UM Endorsement].” (Id., Count II, ¶¶ 39-56.)

       4.      Plaintiffs Complaint alleges that Tsikretsis suffered “very significant

bodily injuries that required her to be hospitalized for …two weeks,” had “multiple

surgeries performed to repair multiple fractures” and was “transferred to a rehab center

for at least another two weeks of recovery and physical therapy.” (Id., ¶ 23)

       5.      Plaintiffs Complaint alleges that Tsikretsis received payments from the at-

fault driver’s insurer and another insurer totaling $100,000.00 (One Hundred Thousand

Dollars), but that said payments do not “come anywhere near” adequately compensating

her for her injuries. (Id., ¶¶ 16, 17, 24, 53). She seeks additional recovery under the MI

UM Endorsement, which has a Limit of Insurance of $1 million. (See, Ex. A to Ex. 1,

form CA TO 30 02 16.)

       6.      Plaintiff Apple Valley Natural Foods, Inc.is a Michigan corporation with



                                          2
   Case: 1:20-cv-07332 Document #: 1 Filed: 12/11/20 Page 3 of 4 PageID #:3




its principal place of business located in Berrien Springs, Michigan. (Ex. 1, ¶ 3) Plaintiff

Tsikretsis is a citizen of Park Ridge, Illinois. (Id., ¶¶ 3, 15).

        7.      Charter Oak is a corporation formed under the laws of Connecticut, with

its principal places of business located in Hartford, Connecticut.

        8.      Charter Oak denies that Tsikretsis is entitled to coverage under the MI UM

Endorsement.

        9.      The state court action can be properly removed pursuant to 28 U.S.C.

§1332(a)(1) in that this Court has jurisdiction based on the complete diversity of

citizenship of the parties hereto and on the fact that the amount in controversy between

the parties to this action exceeds $75,000, exclusive of interest and costs.

        10.     Charter Oak will promptly send a copy of this Notice of Removal to the

Clerk of the Circuit Court of Cook County, Illinois.

        Wherefore, based upon the grounds for removal set forth above Defendant, The

Charter Oak Fire Insurance Company, incorrectly sued as Travelers Indemnity Company,

has filed this Notice of Removal, removing the instant action from the Circuit Court of

Cook County, Illinois to this Court.

                                Respectfully submitted and signed pursuant Rule 11 of the
                                Federal Rules of Civil Procedure, this 11th day of
                                December, 2020, The Charter Oak Fire Insurance
                                Company, incorrectly sued as Travelers Indemnity
                                Company

                                                 By: /s/Richard T. Valentino
                                                     One of Their Attorneys
Richard T. Valentino, Esq. (#6188317)
SmithAmundsen LLC
150 North Michigan Avenue, Suite 3300
Chicago, IL 60601
(312) 894-3200
rvalentino@salawus.com

                                             3
  Case: 1:20-cv-07332 Document #: 1 Filed: 12/11/20 Page 4 of 4 PageID #:4




                            CERTIFICATE OF SERVICE

       Richard T. Valentino, an attorney, certifies that he served the foregoing Notice of
Removal upon counsel for Apple Valley Natural Foods, Inc. and Jenine Farah Tsikretsis,
Peter S. Faraci, by causing a copy of said Notice to be sent to him via email at
faraci@faracilaw.com on December 11, 2020.

                                             /s/Richard T. Valentino




                                         4
